UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-K/A Amendment No. 1 (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2010 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 1-3473 TESORO CORPORATION (Exact name of registrant as specified in its charter) Delaware 95-0862768 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 19100 Ridgewood Parkway 78259-1828 SanAntonio, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 210-626-6000 Securities registered pursuant to Section12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock, $0.16 2/3 par value New York Stock Exchange Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesþNoo Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section15(d) of the Act.YesoNoþ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).YesþNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.: Large accelerated filerþ Accelerated filero Non-accelerated filero Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined by Rule12b-2 of the Act).YesoNoþ At June30, 2010, the aggregate market value of the voting common stock held by non-affiliates of the registrant was approximately $1.6billion based upon the closing price of its common stock on the New York Stock Exchange Composite tape. At February21, 2011, there were 143,174,369shares of the registrant’s common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s Proxy Statement to be filed pursuant to Regulation14A pertaining to the 2011 Annual Meeting of Stockholders are incorporated by reference into PartIII hereof. The Company intends to file such Proxy Statement no later than 120days after the end of the fiscal year covered by this Form10-K. EXPLANATORY NOTE Amendment No. 1 to our Annual Report on Form 10-K for the fiscal year ended December 31, 2010 (the “Amendment”) is filed to include additional disclosure within Items 1. and 2., “Business and Properties-Government Regulation and Legislation.”Otherwise, this amendment does not update or modify in any way any other Item, includingthe financial position, results of operations, or cash flows in Tesoro Corporation’s Annual Report on Form 10-K for the year ended December31, 2010, and does not reflect events occurring after the original filing date of March 1, 2011.Certain exhibits included in the original filing have been updated and are filed herein.The Amendment should be read in conjunction with our filings made subsequent to our original Annual Report on Form 10-K, including any amendments to prior filings. 2 PARTI ITEMS1. AND 2.BUSINESS AND PROPERTIES Statements in this Annual Report on Form10-K, that are not historical in nature should be deemed forward-looking statements that are inherently uncertain. See “Important Information Regarding Forward-Looking Statements” in Management’s Discussion and Analysis of Financial Condition and Results of Operations in Item7 for a discussion of forward-looking statements and of factors that could cause actual outcomes and results to differ materially from those projected. Tesoro Corporation (“Tesoro”) was incorporated in Delaware in 1968. Based in SanAntonio, Texas, we are one of the largest independent petroleum refiners and marketers in the United States. Our subsidiaries, operating through two business segments, primarily manufacture and sell transportation fuels. Our refining operating segment (“refining”), which operates seven refineries in the western United States, refines crude oil and other feedstocks into transportation fuels, such as gasoline, gasoline blendstocks, jet fuel and diesel fuel, as well as other products, including heavy fuel oils, liquefied petroleum gas, petroleum coke and asphalt. This operating segment sells refined products in wholesale and bulk markets to a wide variety of customers within the operations area. Our retail operating segment (“retail”) sells transportation fuels and convenience products in 15states through a network of 880 retail stations, primarily under the Tesoro®, Shell®, USA Gasolinetm and Mirastar® brands. See NotesN and Q to our consolidated financial statements in Item8 for additional information on our operating segments and properties. Our principal executive offices are located at 19100 Ridgewood Parkway, SanAntonio, Texas 78259-1828 and our telephone number is (210)626-6000. Our common stock trades on the New York Stock Exchange under the symbol “TSO.” We file reports with the Securities and Exchange Commission (“SEC”), including annual reports on Form10-K, quarterly reports on Form10-Q and other reports from time to time. The public may read and copy any materials that we file with the SEC at the SEC’s Public Reference Room at 100FStreet, N.E., Washington, DC 20549. The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. Our SEC filings are also available to the public on the SEC’s Internet site at http://www.sec.gov and our website at http://www.tsocorp.com as soon as reasonably practicable after we electronically file such material with, or furnish it to, the SEC. You may receive a copy of our Annual Report on Form10-K, including the financial statements, free of charge by writing to Tesoro Corporation, Attention: Investor Relations, 19100 Ridgewood Parkway, SanAntonio, Texas 78259-1828. We also post our corporate governance guidelines, code of business conduct, code of ethics for senior financial officers and our Board of Director committee charters on our website. Our governance documents are available in print by writing to the address above. We submitted to the New York Stock Exchange on June 18, 2010 our annual certification concerning corporate governance pursuant to Section303A.12 (a)of the New York Stock Exchange Listed Company Manual. 3 REFINING Overview We currently own and operate seven petroleum refineries located in the western United States and sell transportation fuels to a wide variety of customers. Our refineries produce a high proportion of the transportation fuels that we sell, and we purchase the remainder from other refiners and suppliers. Our seven refineries have a combined crude oil capacity of 665 thousand barrels per day (“Mbpd”). Crude oil capacity and throughput rates of crude oil and other feedstocks by refinery are as follows: Tesoro Refinery Locations Crude Oil Capacity Throughput (bpd) Refinery (bpd)(a) California Golden Eagle Los Angeles Pacific Northwest Washington(b) Alaska Mid-Pacific Hawaii Mid-Continent North Dakota Utah Total(c) (a) Crude oil capacity by refinery as reported by the Energy Information Administration (2010). Throughput can exceed crude oil capacity due to the processing of other feedstocks in addition to crude oil. (b) Our Washington refinery was temporarily shut-down from April 2010 to November 2010. (c) See discussion regarding changes in total refining throughput in Management’s Discussion and Analysis of Financial Condition and Results of Operations in Item 7. 4 Feedstock Purchases.We purchase crude oil and other feedstocks from both domestic and foreign sources either through term agreements with renewal provisions or in the spot market. We purchase approximately 63% of our crude oil under term agreements with renewal options, which are primarily short-term agreements priced at market. We purchase the remainder of our crude oil and feedstock supplies in the spot market. We purchase domestic crude oil primarily in California, Alaska, North Dakota, Colorado, Wyoming and Utah. We purchase foreign crude oil primarily from South America, Russia, Canada and the Middle East. Sources of our crude oil purchases are as follows: Crude Oil Source Domestic 65
